Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 1 of 32 Page ID #:513




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
   2    Including Professional Corporations
     HARPER S. BATTS, Cal. Bar No. 242603
   3 hbatts@sheppardmullin.com
     CHRISTOPHER PONDER, Cal. Bar No. 296546
   4 cponder@sheppardmullin.com
     JEFFREY LIANG, Cal. Bar No. 281429
   5 jliang@sheppardmullin.com
     379 Lytton Avenue
   6 Palo Alto, California 94301-1479
     Telephone: 650.815.2600
   7 Facsimile: 650.815.2601
   8 COVINGTON & BURLING LLP
     WINSLOW B. TAUB, Cal. Bar No. 233456
   9 wtaub@cov.com
     Salesforce Tower, 415 Mission Street
  10 San Francisco, California 94105-2533
     Telephone: 415.591.6000
  11 Facsimile: 415.591.6091
  12 Attorneys for Defendant
     WARGAMING GROUP LIMITED
  13
  14                        UNITED STATES DISTRICT COURT
  15             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  16
  17 GAME AND                                   Case No. 2:16-cv-06554 JAK (SKx)
     TECHNOLOGY CO., LTD.
  18         Plaintiff,                         NOTICE OF MOTION AND
                                                MOTION FOR EXCEPTIONAL
  19        v.                                  CASE FINDING AND ATTORNEY
                                                FEES and MEMORANDUM OF
  20 WARGAMING GROUP LIMITED,,                  POINTS AND AUTHORITIES IN
                                                SUPPORT THEREOF
  21                Defendant.
  22                                            The Hon. John Kronstadt
  23                                            Date:    June 29, 2020
                                                Time:    8:30 a.m.
  24                                            Judge:   Honorable John A. Kronstadt
                                                Court:   10B
  25
                                                [Filed concurrently with Declaration of
  26                                            Christopher Ponder]
  27
  28
                                                            Case No. 2:16-CV-06554 JAK (SKx)
                                 MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 2 of 32 Page ID #:514




   1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2          PLEASE TAKE NOTICE that on June 29, 2020 at 8:30 a.m. or as soon
   3 thereafter as counsel may be heard in the courtroom of the Honorable John A.
   4 Kronstadt, United States District Judge, located at First Street Courthouse, 350 W.
   5 First Street, Courtroom 10B, Los Angeles, CA 90012, Defendant Wargaming Group
   6 Limited (“Wargaming”) will and hereby does move the Court for an order finding
   7 this case exceptional under 35 U.S.C. § 285 and awarding Wargaming its attorney’s
   8 fees in the amount of $133,682 and $16,506.17 in expenses incurred defending itself
   9 against Plaintiff Game & Technology Co., Ltd.’s (“GAT”) exceptional and
  10 unreasonable conduct on the issue of whether Wargaming’s petition was time-
  11 barred.
  12          This Motion is brought pursuant to 35 U.S.C. § 285 and is based on this
  13 Notice of Motion and Motion, the accompanying Memorandum of Points and
  14 Authorities and Attachments 1 and 2, the Declaration of Christopher Ponder, and the
  15 exhibits attached thereto, which are incorporated by reference into this Motion, and
  16 such other and further briefing, evidence and argument as may be presented to the
  17 Court.
  18          This motion is made following the conference of counsel pursuant to Local
  19 Rule 7-3, which took place on April 6, 2020.
  20 Dated: April 14, 2020          SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  21
                                    By               /s/ Christopher S. Ponder
  22                                                    HARPER S. BATTS
  23                                               CHRISTOPHER S. PONDER
                                                         JEFFREY LIANG
  24
                                                           Attorneys for
  25                                              WARGAMING GROUP LIMITED
  26
  27
  28
                                                               Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 3 of 32 Page ID #:515




   1                                           TABLE OF CONTENTS
                                                                                                                         Page
   2
       I.      Introduction ....................................................................................................1
   3
       II.     Relevant Facts and Background ......................................................................2
   4
       III.    Legal Principles ..............................................................................................9
   5
       IV.     Argument ...................................................................................................... 12
   6
               A.       Wargaming is the “Prevailing Party” For All Purposes ....................... 12
   7
               B.       Wargaming Is Entitled to Attorneys’ Fees Here .................................. 13
   8
                        1.       GAT’s Misconduct, Lack of Candor and Unreasonable
   9                             Manner in which it Litigated the Issue of Service Are
                                 Exceptional and Warrant an Award of Fees .............................. 13
  10
                        2.       It Is Proper to Award Wargaming’s Requested Fees under
  11                             Section 285 ............................................................................... 18
  12           C.       Amount of Fees Sought Here Is Limited in Scope and Time, and
                        Is Reasonable ...................................................................................... 21
  13
       ATTACHMENT 1 ....................................................................................................1
  14
       ATTACHMENT 2 ....................................................................................................1
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                           -i-             Case No. 2:16-CV-06554 JAK (SKx)
                                                MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 4 of 32 Page ID #:516




   1
   2                                        TABLE OF AUTHORITIES
   3                                                                                                            Page(s)
   4 Cases
   5 AdjustaCam, LLC v. Newegg, Inc.
        861 F.3d 1353 (Fed. Cir. 2017) .......................................................................... 18
   6
   7 Am. Vehicular Scis. LLC v. Autoliv, Inc.
        405 F. Supp. 3d 728 (E.D. Mich. 2019) ....................................................... 10, 20
   8
     Automotive Techs. Int’l, Inc. v. Siemens VDO Auto. Corp.
   9
        744 F. Supp. 2d 646 (E.D. Mich. 2010) ............................................................. 21
  10
     B.E. Tech., L.L.C. v. Facebook, Inc.
  11    940 F.3d 675 (Fed. Cir. 2019) ...................................................................... 12, 13
  12
     Blanchard v. Bergeron
  13    489 U.S. 87 (1989) ............................................................................................. 21
  14 Canvs Corp. v. U.S.
  15   104 Fed. Cl. 727 (2012) .......................................................................................5
  16 Cent. Soya Co. v. Geo A. Hormel & Co.
  17   723 F.2d 1573 (Fed. Cir. 1983) .......................................................................... 22

  18 Chaffin v. Braden
        No. 6:14-0027, 2016 WL 5372540 (S.D. Tex. Sept. 26, 2016) ........................... 11
  19
  20 Classen Immunotherapies, Inc. v. Biogen Idec
        381 F. Supp. 2d 452 (D. Md. 2005)......................................................................5
  21
     Deep Sky Software, Inc. v. Southwest Airlines Co.
  22    No. 10-cv1234, 2015 WL 10844231 (S.D. Cal. Aug. 19, 2015) ................... 12, 19
  23
     Game & Tech. Co. v. Wargaming Grp. Ltd.
  24    942 F.3d 1343 (Fed. Cir. 2019) ............................................................ 8, 9, 16, 17
  25 Hensley v. Eckerhart
  26   461 U.S. 424 (1983) ........................................................................................... 21
  27 Inland Steel Co. v. LTV Steel Co.
  28    364 F.3d 1318 (Fed. Cir. 2004) .......................................................................... 12

                                                          -ii-            Case No. 2:16-CV-06554 JAK (SKx)
                                               MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 5 of 32 Page ID #:517




   1 Inventor Holdings, LLC v. Bed Bath & Beyond, Inc.
        876 F.3d 1372 (Fed. Cir. 2017) .................................................................... 11, 20
   2
   3 Large Audience Display Sys., LLC v. Tennman Prods., LLC
        No. CV 11-03398-R, 2017 U.S. Dist. LEXIS 62617 (C.D. Cal. Apr.
   4    10, 2017) ................................................................................................ 11, 18, 19
   5
     Mathis v. Spears
   6    857 F.2d 749 (Fed. Cir. 1988) ............................................................................ 21
   7 Microstrategy Inc. v. Crystal Decisions, Inc.
   8   No. 03-1124-MPT, 2008 WL 782842 (D. Del. March 25, 2008) ........................ 21
   9 Munchkin, Inc. v. Luv N’ Care, Ltd.
  10   No. CV 13-06787 JEM, 2018 U.S. Dist. LEXIS 223150 (C.D. Cal.
       Dec. 27, 2018) ................................................................................. 11, 12, 18, 19
  11
     Octane Fitness, LLC v. ICON Health & Fitness, Inc.
  12   572 U.S. 545 (2014) ........................................................................... 9, 10, 17, 18
  13
     PPG Indus., Inc. v. Celanese Polymer Specialties Co.
  14   840 F.2d 1565 (Fed. Cir. 1988) .................................................................... 12, 19
  15 SRI Int’l, Inc. v. Cisco Sys., Inc.
  16    930 F.3d 1295 (Fed. Cir. 2019) .......................................................................... 10
  17 Therasense, Inc. v. Becton Dickinson & Co.
  18    745 F.3d 513 (Fed. Cir. 2014) ...................................................................... 11, 20

  19 Statutes
  20 35 U.S.C. § 285 ..................................................... 2, 9, 10, 12, 13, 18, 19, 20, 21, 22
  21 35 U.S.C. § 311(b) .................................................................................................. 10
  22
     35 U.S.C. § 315(b) ....................................................................................................3
  23
     Lanham Act ............................................................................................................ 10
  24
  25 Patent Act ........................................................................................................... 9, 10
  26 Other Authorities
  27 37 C.F.R. § 42.11(d) ............................................................................................... 20
  28 37 C.F.R. § 42.12 .................................................................................................... 20

                                                            -iii-           Case No. 2:16-CV-06554 JAK (SKx)
                                                 MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 6 of 32 Page ID #:518




   1 Federal Rule of Civil Procedure 4 ........................................ 1, 2, 8, 13, 14, 17, 19, 20
   2 Federal Rule of Civil Procedure 4(a) ............................................................. 6, 15, 16
   3
     Federal Rule of Civil Procedure 4(b) ............................................................ 6, 15, 16
   4
     Federal Rule of Civil Procedure 4(d) .............................................................. 2, 9, 17
   5
     Federal Rule of Civil Procedure 4(f)(1)................................................................... 13
   6
   7 Federal Rule of Civil Procedure 11 ..................................................................... 5, 20
   8 Federal Rule of Civil Procedure 54(d) .................................................................... 12
   9 H.R. Rep. No. 112–98, pt. 1 (2011) ........................................................................ 10
  10
     (http://oralarguments.cafc.uscourts.gov/de-fault.aspx?fl=2019-
  11    1171.mp3) .................................................................................................. 2, 9, 17
  12 U.S. Patent No. 7,682,243 ................................................................................. 2, 3, 9
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                           -iv-            Case No. 2:16-CV-06554 JAK (SKx)
                                                MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 7 of 32 Page ID #:519




   1 I.      Introduction
   2         Motions for attorney fees are not taken lightly, but Plaintiff Game &
   3 Technology Co., Ltd.’s (“GAT”) conduct in this dispute necessitates the current
   4 motion. As outlined below, GAT introduced false evidence into the record to
   5 support its arguments that Defendant Wargaming Group Limited’s (“Wargaming”)
   6 petition for inter partes review (“IPR”) was time-barred. Despite uncontested
   7 witness testimony that established no effective service had taken place, GAT
   8 unreasonably continued to press its claim that it had properly served Wargaming
   9 more than one year before Wargaming filed its petition throughout the IPR
  10 proceedings and on appeal to the Federal Circuit. Wargaming is only seeking the
  11 $133,682 in fees and $16,506.17 in expenses incurred defending itself against
  12 GAT’s exceptional and unreasonable conduct on the issue of whether Wargaming’s
  13 petition was time-barred. This less than what Wargaming actually paid for these
  14 services and a fraction of the total fees Wargaming incurred in connection with this
  15 litigation, IPR and appeal. (Declaration of Christopher Ponder filed herewith
  16 (“Ponder Decl.”), ¶¶ 28-30.)
  17         An IPR petition is only time-barred if it is filed more than a year after proper
  18 service on the defendant of a complaint alleging infringement of the patent. GAT
  19 never properly served Wargaming in this action pursuant to Federal Rule of Civil
  20 Procedure 4. Once Wargaming filed its IPR petition, however, GAT attempted to
  21 create a false record of service to support its claim that the IPR was time-barred.
  22 First, GAT attempted to pass off a falsified process server affidavit purporting to
  23 show the documents served on Wargaming to support its claim that it had effected
  24 proper service under Rule 4. Wargaming was forced to travel to London (where
  25 service allegedly occurred) to take the deposition of the process server who testified
  26
  27
  28

                                               -1-             Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 8 of 32 Page ID #:520




   1 that he had not served the documents GAT submitted into evidence.1 Conceding
   2 that it had not actually served a signed and sealed summons issued by the Court,
   3 GAT changed tactics and filed a materially misleading “Notice of Service” with this
   4 Court claiming that Wargaming’s counsel had “confirmed service [on] their client
   5 in the UK and in Cypress [sic].” Dkt. 37 at 2 (emphasis added). Wargaming’s
   6 counsel was forced to refute this claim also with evidence of the original email
   7 exchange between Wargaming’s and GAT’s counsel showing that Wargaming had
   8 in fact maintained that service had never properly effected. Nevertheless, GAT
   9 unreasonably continued to press an ever-changing argument that the IPR was time-
  10 barred. Even on appeal to the Federal Circuit, GAT raised new arguments in reply,
  11 claiming that Wargaming had waived service. Then at oral argument, GAT finally
  12 conceded that the only waiver of Rule 4’s requirements is provided under Rule 4(d),
  13 and admitted that no such waiver occurred. Oral Arg. at 8:54-9:35
  14 (http://oralarguments.cafc.uscourts.gov/de-fault.aspx?fl=2019-1171.mp3).
  15        GAT’s conduct has been exceptional by any standard and has unduly
  16 burdened Wargaming. Wargaming respectfully requests that the Court find that
  17 GAT’s activities warrant an exceptional case determination under 35 U.S.C. § 285,
  18 and that Wargaming be awarded attorneys’ fees and costs related to addressing
  19 GAT’s unreasonable arguments concerning a time-bar of the IPR petition.
  20 II.    Relevant Facts and Background
  21        This case was filed on July 9, 2015 in the Eastern District of Texas, asserting
  22 infringement by Wargaming of U.S. Patent No. 7,682,243. The case was transferred
  23 to this Court on August 5, 2016. On March 13, 2017, Wargaming filed a petition for
  24
  25
       1
  26   As will be shown, GAT unreasonably increased the costs of discovery concerning
     the purported service in the United Kingdom by scheduling a deposition of
  27 Wargaming’s London agent which it then cancelled after Wargaming’s counsel had
  28 already prepared for and travelled to London for the deposition.

                                              -2-             Case No. 2:16-CV-06554 JAK (SKx)
                                   MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 9 of 32 Page ID #:521




   1 inter partes review of the ’243 patent.2
   2         In its Patent Owner Preliminary Response filed on July 14, 2017, GAT argued
   3 that the petition was time-barred under 35 U.S.C. § 315(b). Ponder Decl., Ex. C at
   4 p. 4. GAT’s argument was solely based on an allegation that Wargaming’s
   5 registered agent in London, Mr. Costas Joannou, had been served under the Hague
   6 Convention by a United Kingdom process server named John Talbot. Id. at 4-5.
   7 The only evidence that GAT included to support this argument was Ex. 2002, a
   8 “Witness Statement” by Mr. Talbot. Id. at 4. However, the witness statement was
   9 missing referenced exhibits, meaning it did not contain any copies of the documents
  10 that were allegedly served on Wargaming. Ponder Decl., ¶ 37. Wargaming’s
  11 counsel requested that GAT provide the referenced exhibits showing the materials
  12 that were allegedly served. Id.
  13         On July 28, 2017, GAT filed Supplemental Ex. 2002, which in addition to
  14 containing Mr. Talbot’s Witness Statement, contained copies of the documents
  15 allegedly served on Wargaming, including two copies of a summons bearing the
  16 clerk’s signature and the Court’s seal. See Ponder Decl., Ex. D at Appx1754-55
  17 and Appx1756-57.
  18         On August 16, 2017, Wargaming filed a Reply supporting its Petition for
  19 Inter Partes Review and supporting declaration from Wargaming’s agent, Mr.
  20 Joannou, stating that he had no record or recollection of having been served with
  21 any documents and his diary indicated that it was very unlikely that he was in the
  22 office at the time he was allegedly served. Ponder Decl., ¶ 39.
  23         The PTAB granted institution of the IPR on October 6, 2017. Because of the
  24 dispute regarding alleged service in the UK, the PTAB ordered a special round of
  25 briefing dedicated to the question of whether the petition was time-barred. Ponder
  26
  27
       2
        Wargaming promptly sought a stay of this case for the duration of the IPR. After
  28 a joint stipulation was filed by the parties, the Court stayed the case on June 8, 2017.

                                               -3-             Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 10 of 32 Page ID #:522




   1 Decl., Ex. E at p. Appx3043-45. The parties scheduled the respective depositions of
   2 Mr. Talbot and Mr. Joannou in London on November 2, 2017. Id., Ex. F at p. 4.
   3 The two days before his scheduled deposition (and after Wargaming’s counsel had
   4 flown to the UK and prepared for the deposition), GAT’s counsel informed
   5 Wargaming that it would no longer proceed with the deposition of Mr. Joannou.
   6 Ponder Decl., ¶ 41.
   7        On November 2, 2017, Wargaming conducted the deposition of the process
   8 server, Mr. Talbot. During the deposition, Mr. Talbot testified that Supplemental
   9 Exhibit 2002 was not the packet of documents that he allegedly served on
  10 Wargaming. Ponder Decl., Ex. G, Appx1615 at 73:3-10 (“They are most definitely
  11 not the bundle that I served, whether they are incomplete or completely wrong I
  12 don’t know, but they are certainly not what I served.”); Appx1616-17 at 74:25-75:9.
  13        Shortly after the Talbot deposition, on November 10, 2017, GAT filed a
  14 “Notice of Service” with this Court purporting to show service on Wargaming on
  15 December 14, 2015. Dkt. 37.3 GAT’s “Notice of Service” falsely claimed that
  16 Wargaming’s counsel “confirmed service [on] their client in the UK and in
  17 Cypr[us]…” on a February 11, 2016 telephone call. Dkt. 37 at 2.
  18        However, Wargaming refuted Mr. Zito’s false representation that Wargaming
  19 had “confirmed service” with an email memorializing the February 2016 call. In
  20 that email, Wargaming stated, “we still do not believe that service was properly
  21 effected on either Wargaming entity,” although the defendants agreed to “waive
  22 service and [] defenses to improper service in exchange” for more time to file their
  23 responsive pleading in the district court action. Ponder Decl., Ex. H at Appx1631.
  24 The email was sent to Mr. Zito, who did not mention that this email existed in his
  25 “Notice of Service” even though he went to the trouble of trying to document the
  26
  27   GAT’s counsel Mr. Zito filed this document as a “Proof of Service” in ECF. The
       3

     docket entry reads “PROOF OF SERVICE filed by Plaintiff Game and Technology
  28 Co. Ltd, Original Complaint served on December 14, 2015.”

                                              -4-             Case No. 2:16-CV-06554 JAK (SKx)
                                   MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 11 of 32 Page ID #:523




   1 phone call by pulling his telephone records from a year earlier.
   2         GAT’s Notice of Service attached a purported “38 page Exhibit A evidencing
   3 service.” Dkt. 37 at 2; Dkt. 37-1. Exhibit A to the Notice of Service was yet
   4 another version of Mr. Talbot’s Witness Statement and the documents allegedly
   5 served on Wargaming’s agent Mr. Joannou. Dkt. 37-1. The summonses in this
   6 packet of documents each lack any Court seal or signature. Dkt. 37-1 at 7-8, 21-
   7 22.
   8         On November 14, 2017, GAT’s counsel filed with the PTAB Exhibits 2019,
   9 2020 and 2021. Ponder Decl., Exs. I-K. Exhibit 2021 was a declaration of GAT’s
  10 counsel, Joseph Zito in which Mr. Zito represented that Exhibit 2019 was “a true
  11 copy of the letter and attachments” he received as proof of service and Exhibit 2020
  12 was a copy of the “Notice of Service” filed with this Court. Id., Ex. K at Appx2058-
  13 59, ¶¶ 2, 3. Mr. Zito claimed that he had “recently obtained the original service
  14 documents from storage.” Id. at ¶ 3. As with Docket 37-1, Exhibit 2019 did not
  15 contain any signed and sealed version of the summons. See Id., Ex. I at
  16 Appx1976-77, Appx1990-91. Mr. Zito’s declaration did not explain where GAT
  17 had obtained the documents comprising Supplemental Ex. 2002 that GAT filed on
  18 July 28, 2017, since nearly six months later Mr. Zito had only “recently” obtained
  19 the documents from storage.4
  20         On November 17, 2017 Wargaming filed its brief on the issue of whether the
  21
  22   4
          In fact, although Wargaming has sought an explanation, GAT has never provided
  23   an explanation as to why it submitted a false exhibit to Mr. Talbot’s Witness
       Statement. Ponder Decl., ¶ 47. This would not be the first time Mr. Zito has been
  24   less than assiduous in following the rules. Canvs Corp. v. U.S., 104 Fed. Cl. 727,
  25   733-34 (2012) (ordering Mr. Zito to personally pay defendant’s reasonable
       expenses, including attorney’s fees, incurred in filing two motions to compel
  26   discovery); Classen Immunotherapies, Inc. v. Biogen Idec, 381 F. Supp. 2d 452, 457
  27   (D. Md. 2005) (imposing Rule 11 sanction of dismissal against plaintiff for failing
       to conduct adequate pre-filing investigation in which Mr. Zito was plaintiff’s only
  28   listed counsel of record).
                                              -5-             Case No. 2:16-CV-06554 JAK (SKx)
                                   MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 12 of 32 Page ID #:524




   1 IPR was time barred. As Wargaming explained to the PTAB, Exhibit 2019
   2 supported Wargaming’s position that no service had occurred in the UK, because
   3 Exhibit 2019 did not included signed and sealed copies of the complaint as is
   4 required under Federal Rule of Civil Procedure 4(a) and (b). Ponder Decl., Ex. L at
   5 Appx3275-79.
   6         On December 1, 2017, GAT filed its response brief on the issue of whether
   7 the IPR was time barred. Ponder Decl., Ex. M. GAT admitted in briefing that “Ex.
   8 2002 (Supplemental) did not include a true copy of Exhibit A.” Id. at Appx3288.
   9 GAT admitted that that Mr. Talbot’s purported service did not include signed and
  10 sealed summons due to a “printing error” (id. at Appx3291) but argued that service
  11 was nevertheless effective. GAT failed to explain how or why it had submitted
  12 Supplemental Exhibit 2002 and represented it to be the documents Mr. Talbot
  13 served, when it was not. GAT also argued for the first time that it had served
  14 Wargaming because Mr. Zito had mailed the complaint and summons to a
  15 Wargaming affiliate in Cyprus that was Wargaming’s purported “alter ego.” Id. at
  16 Appx3291-93. On December 1, 2017, GAT also filed a new declaration from its
  17 counsel Mr. Zito claiming that he had accomplished service by mail on
  18 Wargaming’s affiliate in Cyprus. Id., Ex. N.
  19         On December 8, 2017 Wargaming filed a reply arguing in relevant part that
  20 neither of these attempts to effectuate service were successful because, first, a
  21 signed and sealed summons is a requirement for service of process and, second,
  22 because service by mail must be sent by the clerk of court and requires a signed
  23 receipt. Ponder Decl., Ex. O.
  24         The PTAB agreed with Wargaming, and in its December 29, 2017 order
  25 denied Patent Owner’s request that the proceeding be dismissed as time-barred,
  26 noting:
  27         Based on the record before us, we are not convinced that the evidence
  28         submitted is sufficient to show that effective service was achieved. In

                                               -6-             Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 13 of 32 Page ID #:525




   1        particular, the evidence before us is not conclusive as to whether a proper
   2        summons was included in the papers that purportedly were delivered to
   3        Wargaming.net LLP.
   4 Ponder Decl., Ex. P at p. 2.
   5        Following the December 29, 2017 order, GAT continued to press its
   6 unsupported position that the petition was time-barred by UK service, arguing in its
   7 Patent Owner Response that:
   8        “Mr. Talbot has testified that he served all documents including the
   9        Hague Notice and Summary to Mr. Joannou. Ex.[1025], 31:14-21; 73:3-
  10        23. While Ex. 2002 (Supplemental) did not include a true copy of Exhibit
  11        A with the Notice and Summary, all served documents included in the
  12        correct Exhibit A were of record before Mr. Talbot’s deposition in a
  13        combination of the documents shown in Ex. 2001 (Supplemental)
  14        (Notice and Summary), and Ex. 2002 (Supplemental) (Summons,
  15        Compliant, Cover Sheet, and Patent). And the declaration of Joseph Zito
  16        (Ex[2021]) regarding the documents that he received from Legal
  17        Language Services (Ex[2019]) corroborates that the Notice and
  18        Summary were included in Exhibit A to Mr. Talbot’s witness statement.
  19 Ponder Decl., Ex. Q at Appx3313-14. The Patent Owner Response contained no
  20 new evidence to support GAT’s position and did not address Mr. Talbot’s testimony
  21 regarding the underlying documents.
  22        At the oral hearing, GAT asserted for the first time that “service was waived”
  23 and “the party [Wargaming] entered an appearance in the case.” Ponder Decl., Ex.
  24 R at Appx3110 at 35:21-25. GAT’s counsel explained that it was not relying on the
  25 date of any waiver, however. Id. at Appx3111 at 36:12–21. Instead, GAT
  26 contended that the agreement to waive service merely indicated that the parties had
  27 no intent to dispute service. Id. at Appx3111-12 at 36:22–37:3.
  28        After an oral hearing, the PTAB addressed the issue of service for the third

                                               -7-             Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 14 of 32 Page ID #:526




   1 time when it issued its Final Written Decision on September 7, 2018, finding the
   2 challenged claims unpatentable. The PTAB again rejected GAT’s time-bar
   3 argument, noting that “Included within Exhibit 2002 (Supplemental) is a summons
   4 signed by the clerk for the United States District Court for the Eastern District of
   5 Texas and bearing that Court’s seal, but there appears to be no dispute that this
   6 signed and sealed summons was not part of the documentation delivered by Mr.
   7 Talbot to Mr. Joannou.” (emphasis added) Ponder Decl., Ex. S at Appx0012.
   8         GAT appealed the Final Written Decision to the U.S. Court of Appeals for the
   9 Federal Circuit. GAT yet again argued that Wargaming’s IPR was time-barred
  10 based on the alleged UK service, but entirely failed to properly support its position.
  11 As the Federal Circuit explained, “GAT’s opening brief devote[d] seven pages to
  12 the time-bar issue. Of those pages, almost six address GAT’s principal argument
  13 that ‘[c]ompliance with the time-bar requirement is a condition precedent to
  14 institution of an IPR,’” but only devoted “one paragraph to its substantive argument
  15 that the UK service occurred more than a year before Wargaming filed the petition.”
  16 Game & Tech. Co. v. Wargaming Grp. Ltd., 942 F.3d 1343, 1350 (Fed. Cir. 2019).
  17 In that one paragraph, “GAT simply state[d] that it ‘provided proof [of the UK
  18 service] and provided proof that Wargaming’s counsel in writing on February 11,
  19 2016 waived any defenses as to improper service.’” Id. (citing Appellant’s Br. 22-
  20 23).
  21         However, Wargaming was, once again, forced to respond to GAT’s
  22 unsupported arguments. Ponder Decl., Ex. U at 3-10, 33-46. In Reply, GAT
  23 devoted another six pages to arguing that personal service in the U.K. and mail
  24 service to Cyprus had been effective because, according to GAT, the requirements
  25 of Rule 4 don’t apply and need not be followed in the vast majority of cases, and in
  26 fact, only apply if a defendant contests service. See, e.g., Id., Ex. V at 4 (“FRCP
  27 Rule 4 relates to circumstances in which service is contested.”); see also id. at 5.
  28 GAT also argued for the first time that Wargaming’s counsel’s email agreeing to

                                               -8-             Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 15 of 32 Page ID #:527




   1 waive service constituted acceptance of service on the date of the email and/or that it
   2 constituted waiver of service under Rule 4(d). Id. at 2.
   3         Wargaming’s counsel was forced to prepare oral argument to respond to
   4 GAT’s new arguments raised for the first time in reply on appeal. Ponder Decl.,
   5 ¶ 59. Oral argument before the Federal Circuit was held on September 30, 2019.
   6 GAT’s counsel spent his entire allocated time to arguing the time-bar issue. GAT’s
   7 counsel again advanced and then retracted the argument—made for the first time in
   8 GAT’s reply on appeal—that Wargaming’s e-mail qualified as waiver under Rule
   9 4(d). Game & Tech., 942 F.3d at 1350-51; Oral Arg. at 8:54-9:35,
  10 (http://oralarguments.cafc.uscourts.gov/de-fault.aspx?fl=2019-1171.mp3).
  11 However, the Federal Circuit rejected GAT’s improper litigation tactics, explaining
  12 “[l]ike certain shapeshifting characters in Dungeons & Dragons, GAT’s evolving
  13 arguments are difficult to track.” Id. at 1351. The Federal Circuit affirmed the
  14 PTAB’s determination that the IPR was not time barred including because GAT had
  15 failed to adequately preserve or argue the merits of its position. Id. at 1349-51. The
  16 Federal Circuit also affirmed the PTAB’s determination that the ‘243 patent is
  17 invalid. Id. at 1351-52.
  18 III.    Legal Principles
  19         Under the Patent Act, “[t]he court in exceptional cases may award reasonable
  20 attorney fees to the prevailing party.” 35 U.S.C. § 285. The Supreme Court has
  21 established that “an ‘exceptional’ case is simply one that stands out from others with
  22 respect to the substantive strength of a party’s litigating position (considering both
  23 the governing law and the facts of the case) or the unreasonable manner in which the
  24 case was litigated.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S.
  25 545, 554 (2014). In other words, exceptionality exists either where “there is an
  26 unusual discrepancy in the merits of the positions taken by the parties,” or where
  27 “the losing party has litigated the case in an ‘unreasonable manner.’” Fair Wind
  28 Sailing, 764 F.3d 303, 314-15 (3rd Cir. 2014) (also explaining that the interpretation

                                               -9-             Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 16 of 32 Page ID #:528




   1 of “exceptional” under the Patent Act “controls” interpretation under the Lanham
   2 Act).
   3         “District courts may determine whether a case is ‘exceptional’ in the case-by-
   4 case exercise of their discretion, considering the totality of the circumstances.”
   5 Octane Fitness, 572 U.S. at 554. For example, “a case presenting either subjective
   6 bad faith or exceptionally meritless claims may sufficiently set itself apart from
   7 mine-run cases to warrant a fee award.” Id. at 555. Some factors courts may
   8 consider in making an exceptionality determination include “frivolousness,
   9 motivation, objective unreasonableness (both in the factual and legal components of
  10 the case) and the need in particular circumstances to advance considerations of
  11 compensation and deterrence.” Id. at 554 n.6. The standard of proof is a
  12 preponderance of the evidence. SRI Int’l, Inc. v. Cisco Sys., Inc., 930 F.3d 1295,
  13 1310 (Fed. Cir. 2019); Octane Fitness, 572 U.S. at 557 (“Section 285 demands a
  14 simple discretionary inquiry: it imposes no specific evidentiary burden.”)
  15         Courts have found that “exceptional” allegations that relate conduct in
  16 proceeding before the PTO, including IPR proceedings are proper. The Federal
  17 Circuit has repeatedly supported an award of attorneys’ fees for proceedings before
  18 the PTO.
  19         As one court recently explained: Inter partes review is a legal proceeding
  20 before the PTO’s Patent Trial and Appeal Board (PTAB) whereby a petitioner seeks
  21 cancellation of some or all of the claims of a patent, either on novelty or
  22 nonobviousness grounds, based on prior art found in patents or printed publications.
  23 35 U.S.C. § 311(b). Congress created IPR in 2011 to be a “quick and cost effective
  24 alternative[] to litigation.” H.R. Rep. No. 112–98, pt. 1, at 48 (2011). “‘[C]ourts
  25 have awarded attorneys’ fees under § 285 for legal services rendered in connection
  26 with proceedings before the PTO where doing so was reasonably necessary or
  27 related to the underlying patent lawsuit.’” Am. Vehicular Scis. LLC v. Autoliv, Inc.,
  28 405 F. Supp. 3d 728, 737 (E.D. Mich. 2019) (citing cases including PPG Indus., Inc.

                                              -10-             Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 17 of 32 Page ID #:529




   1 v. Celanese Polymer Specialties Co., 840 F.2d 1565, 1568-69 (Fed. Cir. 1988));
   2 Chaffin v. Braden, No. 6:14-0027, 2016 WL 5372540, at *2 (S.D. Tex. Sept. 26,
   3 2016)). Specifically, “‘[c]ourts typically awarded attorneys’ fees associated with
   4 PTO proceedings either where there was a stay of the related district court case,
   5 such that the PTO proceedings effectively took the place of the federal court
   6 litigation,’” id. (citing, e.g., PPG Indus., 840 F.2d at 1569; Deep Sky Software, Inc.
   7 v. Southwest Airlines Co., No. 10-cv1234, 2015 WL 10844231, at *2 (S.D. Cal.
   8 Aug. 19, 2015)), “‘or where the court determined the PTO’s decision played a
   9 central role in determining the outcome of the federal court case.’” Id. (citing, e.g.,
  10 Howes v. Med. Components, Inc., 761 F.Supp. 17 1193, 1198 (E.D. Pa. 1990); Scott
  11 Paper Co. v. Moore Bus. Forms, Inc., 604 F.Supp. 835, 838 (D. Del. 1984)); see
  12 also, e.g., Large Audience Display Sys., LLC v. Tennman Prods., LLC, No. CV 11-
  13 03398-R, 2017 U.S. Dist. LEXIS 62617, *6 (C.D. Cal. Apr. 10, 2017) (awarding
  14 fees based on plaintiff’s conduct that included objectively weak constructions
  15 argued to the PTO). As another court has explained, “[t]he United States Supreme
  16 Court uses a ‘but for’ causation standard in adjudicating attorneys’ fees under
  17 federal statutes” and therefore fees for activities before the PTO are appropriate
  18 where, but for the litigation, such fees would not have been incurred. Munchkin,
  19 Inc. v. Luv N’ Care, Ltd., No. CV 13-06787 JEM, 2018 U.S. Dist. LEXIS 223150,
  20 *19-20 (C.D. Cal. Dec. 27, 2018) (“Munchkin contends that LNC should not
  21 recover its fees for the IPR proceeding and subsequent Federal Circuit appeal
  22 because those proceedings did not occur in this case. The Court disagrees;”
  23 awarding defendant such fees because “[b]ut for the filing of the patent infringement
  24 claim in this case, LNC would not have incurred attorneys’ fees and costs for the
  25 IPR and Federal Circuit appeal.”)
  26        Finally, the court may award fees generated on appeal. Inventor Holdings,
  27 LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1380 (Fed. Cir. 2017) (addressing
  28 fees from an appeal); Therasense, Inc. v. Becton Dickinson & Co., 745 F.3d 513,

                                              -11-             Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 18 of 32 Page ID #:530




   1 516–517 (Fed. Cir. 2014).
   2         Here, as in PPG Indus. and Deep Sky, the Court ordered a stay of litigation
   3 pending the PTO proceedings, and thus the IPR proceedings “essentially
   4 substituted” for the court’s work. See PPG Indus., 840 F.2d at 1569 (“Celanese is
   5 entitled to reasonable attorney fees based upon the premise that the reissue
   6 proceedings substituted for the district court litigation.”); Deep Sky, 2015 WL
   7 10844231, at *2-3 (allowing defendant to recover fees for the reexamination
   8 proceedings before the PTO because those proceedings “essentially substituted for
   9 work that would otherwise have been done before this court”). Moreover, as in
  10 Munchkin, but for this litigation, the IPR and related fees would never have
  11 occurred. Munchkin, 2018 U.S. Dist. LEXIS 223150, *19-20.
  12 IV.     Argument
  13         A.    Wargaming is the “Prevailing Party” For All Purposes
  14         Pursuant to the Parties’ proposed judgment, on March 31, 2020, the Court
  15 entered judgment in Wargaming’s favor, dismissed all of GAT’s claims with
  16 prejudice and determined that Wargaming is the prevailing party. Dkt. 59.
  17 Wargaming is therefore the prevailing party in this action, including for purposes of
  18 Section 285. See e.g., B.E. Tech., L.L.C. v. Facebook, Inc., 940 F.3d 675, 677 (Fed.
  19 Cir. 2019) (“We interpret the term [prevailing party] consistently between different
  20 fee-shifting statutes, and between Rule 54(d) and 35 U.S.C. § 285,” citing CRST
  21 Van Expedited, Inc. v. EEOC, 136 S. Ct. 1642, 1646 (2016).) Thus, in B.E. Tech.,
  22 the Federal Circuit held that where Facebook had obtained cancellation of the
  23 asserted claims in IPR, it was the prevailing party because it “obtained the outcome
  24 it sought via the mootness dismissal; it rebuffed B.E.’s attempt to alter the parties’
  25 legal relationship in an infringement suit.” B.E. Tech., 940 F.3d at 679; see also
  26 Inland Steel Co. v. LTV Steel Co., 364 F.3d 1318, 1321 (Fed. Cir. 2004) (where
  27 district court had stayed the case pending reexam proceedings which resulted in
  28 cancellation of the patents, the defendant was the prevailing party; and remanding

                                              -12-             Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 19 of 32 Page ID #:531




   1 for a determination of whether the case was exceptional under Section 285).
   2         In this action, as in the foregoing cases, Wargaming obtained the outcome it
   3 sought and “rebuffed [plaintiff’s] attempt to alter the parties’ legal relationship in an
   4 infringement suit.” B.E. Tech, 940 F.3d at 679. Wargaming is the prevailing party.
   5         B.      Wargaming Is Entitled to Attorneys’ Fees Here
   6         1.      GAT’s Misconduct, Lack of Candor and Unreasonable Manner in
                     which it Litigated the Issue of Service Are Exceptional and Warrant
   7                 an Award of Fees
   8         GAT’s misconduct and unreasonable manner in which it litigated the issue of
   9 whether Wargaming’s petition for IPR was time-barred warrants an exceptional case
  10 finding here.
  11         First, GAT submitted false documents claiming to show that GAT had
  12 complied with Rule 4 and properly served Wargaming in the UK, and seeking to
  13 deprive Wargaming of its right to proceed with the IPR. GAT filed its Patent Owner
  14 Preliminary Response on July 12, 2017 claiming that Wargaming was served in
  15 compliance with Rule 4(f)(1) in the UK, and asking Board to dismiss the petition as
  16 time-barred. However, GAT’s only support for that statement—the original version
  17 of PTAB Exhibit 2002 (Talbot’s Witness Statement)—lacked the exhibits showing
  18 what was allegedly served. After Wargaming pointed out this was a problem, GAT
  19 filed a false exhibit5 purporting to be the documents that were served in the UK.
  20 Ponder Decl., Ex. D. The exhibit was falsified in a material way – it included copies
  21
  22
       5
         It is not an exaggeration to say this was a false exhibit. Not only did GAT’s
       process server testify that the documents included in Supplemental Exhibit 2002
  23   were not what he served, GAT also admitted in briefing that “Ex. 2002
  24   (Supplemental) did not include a true copy of Exhibit A.” Ponder Decl., Ex. M at
       Appx3288; Ex. Q at Appx3313-14. Furthermore, GAT’s counsel admitted on
  25   November 15, 2017 that he had only “recently” obtained the Talbot Witness
  26   Statement from storage, months after he submitted Supplemental Exhibit 2002 to the
       PTAB on July 28, 2017, purportedly attaching the Talbot Witness Statement and its
  27   exhibit. Thus, GAT and its witness have admitted that Supplemental Exhibit 2002
  28   was false.

                                              -13-             Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 20 of 32 Page ID #:532




   1 of the summonses signed and sealed by the Court, which were not present in the true
   2 version of the exhibit. Id. at Appx1754-55, Appx1756-57. The PTAB ordered an
   3 entire separate round of briefing premised on GAT’s false, Supplemental Exhibit
   4 2002 purporting to show that Wargaming had been properly served in the UK under
   5 Rule 4. Ponder Decl., Ex. E at Appx3043-45; Ex. F at 4. Wargaming had to travel
   6 to the UK to depose Mr. Talbot, GAT’s process server, to obtain his testimony that
   7 Supplemental Exhibit 2002 was “most definitely not” the documents he served. 6
   8 Ponder Decl., Ex. G at Appx1615-17 at 73:3-10, 74:25-75:9.
   9        However, GAT next attempted to establish service by filing a “Notice of
  10 Service” in this Court on November 10, 2017 misleadingly claiming that on
  11 February 11, 2016, Wargaming’s counsel “confirmed service [on] their client in the
  12 UK and in Cypr[us]…”. Dkt. 37 at 2. GAT then submitted a copy of the Notice of
  13 Service to the PTAB invoking the imprimatur of this Court to support his
  14 misleading claim that he had complied with this Court’s service requirements. See
  15 Ponder Decl., Exs. J, K at Appx2059, ¶ 3 (“I recently obtained the original
  16 documents from storage. I then filed a copy of the documents with the U.S. District
  17 Court for the Central District of California on November 10, 2017, and served these
  18 documents on counsel for Wargaming on November 10, 2017. GAT Exh 2020 is a
  19 copy the documents that were filed and served.”). GAT also filed Exhibit 2019,
  20 which GAT’s counsel asserted was “a true copy of the letter and attachments” he
  21 received as proof of service which he had only “recently” obtained from storage. Id.
  22 The Talbot Witness Statement filed in the Notice of Service with this Court and
  23 Exhibit 2019 lacked any signed and sealed summons. Dkt. 37-1 at 7-8, 21-22;
  24
  25
       6
       GAT unreasonably and improperly caused Wargaming additional expense by
  26 noticing the deposition of Wargaming’s former agent, Mr. Joannou, and abruptly
  27 canceling the deposition only two days before. Wargaming had already incurred the
     expense of dispatching two lawyers to London for covering the back-to-back
  28 depositions of Mr. Talbot and Mr. Joannou. Ponder Decl., ¶ 41.

                                             -14-             Case No. 2:16-CV-06554 JAK (SKx)
                                   MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 21 of 32 Page ID #:533




   1 Ponder Decl., Ex. I at Appx1976-77, Appx1990-91.
   2        Fortunately, Wargaming was able to refute GAT’s new misrepresentation that
   3 Wargaming had “confirmed service” because Wargaming had sent an email to Mr.
   4 Zito on February 11, 2016 where Wargaming unambiguously stated that service had
   5 not been properly effected. Ponder Decl., Ex. H (Ex. 1027).
   6        Nevertheless, Wargaming still had to contend with GAT’s continued
   7 claims—now based on the assertions in GAT’s “Notice of Service” filed in this
   8 Court—that GAT had properly served Wargaming in the UK. GAT claimed it was
   9 a “mere procedural printing error that caused the seal and signature to be missing
  10 from the copy of the summons” purportedly served in the UK. Ponder Decl., Ex. M
  11 at Appx3291. However, this claim of printing error is also demonstrably false,
  12 because the summonses that were filed with the “Notice of Service” and PTAB
  13 Exhibit 2019 bear the ECF stamp indicating that they were part of document 1 on
  14 the Court’s docket. Thus, they were not the signed and sealed summons issued by
  15 the Court, which is document 3 on the Court’s docket. Compare Dkt. 3 with Dkt.
  16 37-1 at 7-8, 21-22 and Ponder Decl., Ex. I at Appx1976-77 and Appx1990-91.
  17 GAT’s counsel never made any attempt to serve Wargaming with a signed and
  18 sealed summons as required by Rule 4(a) and (b). GAT never provided any
  19 explanation of how Supplemental Exhibit 2002, containing two signed and sealed
  20 copies of the summons (Dkt. 3), came to be submitted to the PTAB.
  21        In December 2017, nearly six months after filing its Patent Owner
  22 Preliminary Response claiming that Wargaming’s IPR was time barred based on
  23 GATs purported service in the UK, and one month after the deadline for Wargaming
  24 to take deposition discovery concerning service, GAT submitted a new declaration
  25 and claimed for the first time that the IPR was time barred based on purported mail
  26 service to a Wargaming affiliate in Cyprus. Ponder Decl., Ex. N at Appx2078-79.
  27 Thus, Wargaming was forced to respond to GAT’s new argument in reply and
  28 without discovery. Ponder Decl., Ex. O at Appx3299-3300.

                                             -15-             Case No. 2:16-CV-06554 JAK (SKx)
                                   MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 22 of 32 Page ID #:534




   1         In all, GAT forced Wargaming and the PTAB to address the issue of service
   2 three times, first in the initial briefing prior to the PTAB’s decision to institute the
   3 IPR, then in discovery and a special round of briefing and decision on the service
   4 issue, and finally in briefing and oral hearing in advance of the PTAB’s final written
   5 decision. Each time, the PTAB decided that the IPR was not time-barred. A critical
   6 factor for the PTAB was that GAT had failed to adhere to the Rule 4(a) and (b)
   7 requirement that it serve Wargaming with a summons signed and sealed by the
   8 Court. Ponder Decl., Ex. S at Appx0012-13. The PTAB also rejected GAT’s claim
   9 that “Wargaming’s counsel ‘confirmed service [of] their client in the UK and in
  10 Cypr[us]’” because that claim “conflicts with a contemporaneous email dated
  11 February 11, 2016, from counsel for Wargaming to counsel for Game and
  12 Technology stating, ‘we still do not believe that service was properly effected on
  13 either Wargaming entity.’” Id. at Appx0015-16 (citing Ex. 1027). Thus, but for
  14 Wargaming’s persistence in obtaining Mr. Talbot’s testimony proving that GAT’s
  15 Supplemental Exhibit 2002 was false, and Wargaming’s evidence that Wargaming’s
  16 counsel had not “confirmed service” as GAT incorrectly claimed in its “Notice of
  17 Service” filed in this Court, Wargaming would have been deprived of its right to
  18 petition the PTO to institute inter partes review.
  19         Nevertheless, even after the PTAB’s final written decision, GAT continued to
  20 contend that service had occurred, and filed an appeal to the Federal Circuit. Once
  21 again, GAT pursued a pattern of unwarranted conduct that increased the costs and
  22 burdens to Wargaming. GAT devoted seven pages of its opening brief to arguing
  23 that the IPR was time barred based on the purported service in the UK, but failed to
  24 properly support its position. Ponder Decl., Ex. T at 3-8, 20-27; Game & Tech., 942
  25 F.3d at 1350. Nevertheless, Wargaming had to address GAT’s arguments. Id., Ex.
  26 U at 3-10, 33-46. Then for the first time in reply on appeal, GAT argued that
  27 Wargaming’s counsel’s email agreeing to waive service constituted acceptance of
  28 service on the date of the email and/or that it constituted proper waiver of service

                                               -16-             Case No. 2:16-CV-06554 JAK (SKx)
                                     MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 23 of 32 Page ID #:535




   1 under Rule 4(d). Id., Ex. V at 2; Game & Tech., 942 F.3d at 1350-51 (describing
   2 GAT as presenting “evolving arguments” that were “difficult to track” and were
   3 “[l]ike certain shapeshifting characters in Dungeons & Dragons.”) Wargaming’s
   4 counsel once again had to prepare to meet GAT’s ever shifting and misleading
   5 arguments, increasing Wargaming’s costs. Finally, in oral argument to the Federal
   6 Circuit, GAT admitted the only waiver under Rule 4 is the waiver provided under
   7 Rule 4(d), and then admitted that there had been no waiver under Rule 4(d).        Oral
   8 Arg. at 8:54-9:35 (http://oralarguments.cafc.uscourts.gov/de-fault.aspx?fl=2019-
   9 1171.mp3).
  10         GAT’s pattern of misconduct, lack of candor and unreasonable litigation
  11 tactics surrounding the issue of service are exceptional. Among other things:
  12 (i) GAT filed false evidence purporting to show service of a signed and sealed
  13 summons on Wargaming in compliance with Rule 4 when none had been served;
  14 (ii) GAT forced Wargaming to depose GAT’s process server in London to obtain
  15 the process server’s testimony that GAT’s evidence of service was “most definitely
  16 not” what he served, and after this testimony GAT did not stop relying on the
  17 alleged UK service; (iii) GAT filed a deceptive “Notice of Service” in this Court in
  18 an attempt to claim that Wargaming had “confirmed service” and invoking the
  19 imprimatur of this Court to try to mislead the PTO into holding that proper service
  20 had occurred; (iv) GAT repeatedly ambushed Wargaming with new arguments and
  21 after-the-fact declarations concerning service (including declarations filed after
  22 deposition discovery was closed); and (v) GAT went as far as to raise entirely new
  23 arguments in reply on appeal to the Federal Circuit, forcing Wargaming to spend
  24 additional time responding to GAT’s last-minute and improperly raised arguments.
  25         “[A]n ‘exceptional’ case is simply one that stands out from others with
  26 respect to the substantive strength of a party’s litigating position … or the
  27 unreasonable manner in which the case was litigated.” Octane Fitness, 572 U.S. at
  28 554. Furthermore, unreasonable litigation conduct need not be sanctionable to

                                              -17-             Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 24 of 32 Page ID #:536




   1 support award of fees. Id. at 555 (sanctionable conduct is “not the appropriate
   2 benchmark.”) Rather, a court may award fees “in the rare case in which a party’s
   3 unreasonable conduct — while not necessarily independently sanctionable — is
   4 nonetheless ‘exceptional’ as to justify an award of fees.” Id. “[D]istrict courts can
   5 consider a non-exclusive list of factors, including frivolousness, motivation,
   6 objective unreasonableness and the need to advance considerations of compensation
   7 and deterrence.” Munchkin, 2018 U.S. Dist. LEXIS 223150, *6 (citing Octane
   8 Fitness, 572 U.S. at 554, n. 6).
   9         GAT’s conduct is “exceptional” and “stands out” by any definition, including
  10 under Section 285, and courts have found cases exceptional based on similar types
  11 of unreasonable conduct. See, e.g., AdjustaCam, LLC v. Newegg, Inc., 861 F.3d
  12 1353 (Fed. Cir. 2017) (reversing denial of attorney’s fees under Section 285 where
  13 defendant engaged in “dubious behavior” that included serving after-the fact
  14 declarations, serving new expert reports the day of the expert’s depositions, and the
  15 filing of new supplemental declarations with new infringement arguments on
  16 appeal, without disclosing them as new on appeal); Large Audience Display Sys.,
  17 2017 U.S. Dist. LEXIS 62617, *4 (“Plaintiff’s corporate formation in relation to the
  18 Motion to Transfer, Plaintiff’s positions taken before the PTO, and Plaintiff’s use of
  19 a privileged email in opposition to the Motion for Attorney’s Fees render this case
  20 exceptional.”)
  21         GAT’s actions and tactics caused Wargaming to incur over $100,000 of
  22 needless litigation fees and expenses, including travel to London to obtain testimony
  23 to refute GAT’s false evidence. As explained in Section IV.C below, Wargaming is
  24 seeking only a portion those fees directly attributable to GAT’s exceptional conduct
  25 litigating the issue of service. Such fees are properly awarded in this case.
  26
             2.    It Is Proper to Award Wargaming’s Requested Fees under
  27               Section 285
  28         GAT argues that the Court should not award Section 285 fees because this

                                              -18-             Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 25 of 32 Page ID #:537




   1 case was stayed before any substantive activity occurred and because Wargaming
   2 allegedly should have sought fees from the PTAB. Neither claim is correct.
   3         First, GAT’s unreasonable actions and tactics intimately concern this Court,
   4 invoked this Court’s authority, and occurred partially in this Court and in the appeal
   5 to the Federal Circuit. GAT’s course of conduct was intended to convince the
   6 PTAB that it had complied with the requirements of Federal Rule of Civil Procedure
   7 4 by properly serving Wargaming with this Court’s summons and properly invoking
   8 this Court’s jurisdiction more than one year before Wargaming petitioned for inter
   9 partes review. The key issue was what occurred with this Court’s process prior to
  10 the PTAB proceedings. Moreover, GAT’s actions included passing off false case
  11 initiating documents and service papers from this case, filing a materially
  12 misleading “Notice of Service” in this Court, and unreasonably litigating the appeal
  13 in the Federal Circuit. Thus, GAT’s conduct is the proper concern of this Court.
  14         Second, Courts regularly award Section 285 fees for activity in the PTO,
  15 particularly where, as here, the Court ordered a stay of the litigation and PTAB
  16 proceedings substituted for litigation in the district court. See PPG Indus., 840 F.2d
  17 at 1569; Deep Sky, 2015 WL 10844231, at *2-3; see also, e.g., Large Audience
  18 Display Sys., 2017 U.S. Dist. LEXIS 62617, *4-5 (awarding fees based on plaintiff’s
  19 conduct that included objectively weak constructions argued to the PTO);
  20 Munchkin, 2018 U.S. Dist. LEXIS 223150, *19-20 (awarding fees to defendant
  21 incurred in an IPR proceeding and subsequent Federal Circuit appeal because they
  22 would not have been incurred but for the institution of the litigation).7 In other
  23 words, the fact that there was a stay of the litigation and relevant activity in the PTO
  24 displaced activity in this Court are factors that weigh in favor of awarding fees for
  25 activity in the PTO, not against awarding such fees. Ibid.
  26
       7
  27   Moreover, as in Munchkin, but for this case, the IPR and related fees would never
     have occurred, and for this reason as well, it is appropriate for the Court to award
  28 fees for activity in the PTO. Munchkin, 2018 U.S. Dist. LEXIS 223150, *19-20.

                                              -19-             Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 26 of 32 Page ID #:538




   1         Third, Wargaming is not restricted to seeking fees from the PTAB. This
   2 Court, not the PTAB, is vested with the authority to award fees under Section 285,
   3 and is the only tribunal that can award fees in connection with the appeal. 35 U.S.C.
   4 § 285 (“The court in exceptional cases may award reasonable attorney fees to the
   5 prevailing party;” emphasis added.) Furthermore, the Supreme Court made clear
   6 that conduct need not be sanctionable to be exceptional under Section 285. Octane
   7 Fitness, 572 U.S. at 555. By contrast, the PTAB is permitted to “impose a sanction
   8 against a party for misconduct.” 37 C.F.R. § 42.12 (emphasis added), § 37 C.F.R.
   9 42.11(d) (permitting Rule 11-type sanctions for violation of duty of candor). Thus,
  10 the PTAB’s ability to impose sanctions for misconduct are more limited than, and
  11 does not displace. this Court’s statutory authority to award attorney’s fees in
  12 exceptional cases. Additionally, Wargaming seeks fees for work refuting GAT’s
  13 belated and improper arguments concerning service in the appeal in the Federal
  14 Circuit. The PTAB cannot award such fees, but it is appropriate for this Court to do
  15 so. Inventor Holdings, 876 F.3d at 1380; Therasense, 745 F.3d at 516–517.
  16         Finally, in the one case GAT cites (Dkt. 53 at 5), the defendants argued the
  17 case was exceptional based on the objective weakness of plaintiff’s patent validity
  18 arguments. Am. Vehicular Scis., 405 F. Supp. 3d at 734. The court believed that the
  19 PTAB was better placed to determine fees because the PTAB “was so deeply
  20 ensconced in the merits of the respective positions taken in the IPR proceedings and
  21 [] has a particular expertise in evaluating the arguments made with respect to prior
  22 art, priority and presumably validity.” Id. at 741. By contrast, in this case, GAT’s
  23 unreasonable conduct concerned the issue of whether it had effected proper service
  24 on Wargaming under Federal Rule of Civil Procedure 4, which is an issue with
  25 which the PTAB has little proficiency but with which this Court has particular
  26 expertise. Furthermore, as explained above, GAT’s misconduct involved
  27 misleading filings in this Court and unreasonable litigation tactics in the Federal
  28 Circuit, actions for which the PTAB cannot award fees. This Court, not the PTAB,

                                              -20-             Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 27 of 32 Page ID #:539




   1 is the proper tribunal to determine Wargaming’s request for fees under Section 285.
   2         C.    Amount of Fees Sought Here Is Limited in Scope and Time, and Is
                   Reasonable
   3
   4         As shown in the attachments and declarations filed herewith, Wargaming is
   5 only seeking its fees directly connected to rebutting GAT’s improper and
   6 unreasonable tactics in pursuing its claim that the IPR was time-barred. See
   7 Attachments 1 & 2 hereto; Ponder Decl., ¶¶ 14-30, Ex. B. In particular, Wargaming
   8 seeks its fees for preparing for and traveling to London to defend the Joannou
   9 deposition that GAT cancelled two days before the deposition, preparing for and
  10 taking the Talbot deposition to rebut GAT’s false exhibit, preparing its briefing to
  11 the PTAB on the issue of service, and preparing its briefing and oral argument on
  12 the issue of service before the Federal Circuit. Attachments 1 & 2 hereto; Ponder
  13 Decl., ¶¶ 14-27, Ex. B.
  14         In determining whether attorneys’ fees are reasonable, courts adopt a
  15 “lodestar” approach, whereby the Court will multiply the number of hours spent on
  16 the litigation by the reasonable hourly rate. See Blanchard v. Bergeron, 489 U.S. 87
  17 (1989); Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). In patent litigation, “the
  18 reasonable rate may be greater than in other areas of practice because of the
  19 expertise required to litigate cases, because higher fees are customary in that
  20 specialty, and because of the desirability and arguable necessity of seeking counsel
  21 outside of the immediate geographic region.” Automotive Techs. Int’l, Inc. v.
  22 Siemens VDO Auto. Corp., 744 F. Supp. 2d 646, 655 (E.D. Mich. 2010). The
  23 reasonableness of the hourly rate for attorneys in patent litigation cases can be
  24 proven by reliance on the Economic Survey published by the American Intellectual
  25 Property Law Association (the “AIPLA Data”). See Mathis v. Spears, 857 F.2d 749,
  26 755-56 (Fed. Cir. 1988), Microstrategy Inc. v. Crystal Decisions, Inc., No. 03-1124-
  27 MPT, 2008 WL 782842 at *6 (D. Del. March 25, 2008).
  28         Wargaming’s counsel’s fees are comparable to or lower than the rate

                                              -21-             Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 28 of 32 Page ID #:540




   1 customarily charged by counsel for this type of work, and the prevailing rate
   2 charged in the community for similar services, including the rate charged by GAT’s
   3 counsel. Ponder Decl., ¶¶ 3-13. In particular, the attorneys’ fees sought by
   4 Defendants are consistent with the 2019 AIPLA Data litigation costs and billing
   5 rates for IP attorneys at large law firms. Id., ¶¶ 11-13.
   6        Finally, GAT seeks $ 16,506.17 in disbursements and other expenses related
   7 to the work performed by Wargaming’s counsel in relation to GAT’s unreasonable
   8 conduct. These expenses are detailed in the Ponder declaration and are also
   9 recoverable. Ponder Decl., ¶¶ 31-36; Cent. Soya Co. v. Geo A. Hormel & Co., 723
  10 F.2d 1573, 1578 (Fed. Cir. 1983) (“[W]e conclude that the award of expenses was
  11 properly within the scope of § 285.”).
  12
  13 Dated: April 14, 2020         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  14
                                   By                /s/ Christopher S. Ponder
  15                                                    HARPER S. BATTS
  16                                               CHRISTOPHER S. PONDER
                                                         JEFFREY LIANG
  17
                                                           Attorneys for
  18                                              WARGAMING GROUP LIMITED
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              -22-             Case No. 2:16-CV-06554 JAK (SKx)
                                    MOTION FOR EXCEPTIONAL CASE FINDING AND ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 29 of 32 Page ID #:541




   1                                 ATTACHMENT 1
   2                                       Table 1
   3                     Task 1: Investigate Service Arguments in the
                        Patent Owner’s Preliminary Response (POPR)
   4                  Attorney                    Rate        Hours         Fee
   5      H S Batts (Partner)                  $625/hour        9.4      $5,875.00
          C S Ponder (Special Counsel)         $450/hour        2         $900.00
   6      J Liang (Associate)                  $450/hour        7.4      $3,330.00
   7                  Fee Request for Task 1                  18.8     $10,105.00
               Task 2: Analysis and Advice on UK Service Procedure and Law
   8                  Attorney                    Rate        Hours         Fee
   9      N Coulson (Partner)                  $625/hour        1.4       $875.00
          K Unni (Associate)                   $450/hour      11.5       $5,175.00
  10
                      Fee Request for Task 2                  12.9       $6,050.00
  11                 Task 3: Work on Reply to POPR Service Arguments
                      Attorney                    Rate        Hours         Fee
  12
          H S Batts (Partner)                  $625/hour        9.7      $6,062.50
  13      C S Ponder (Special Counsel)         $450/hour        2         $900.00
  14      J Liang (Associate)                  $450/hour        2         $900.00
                      Fee Request for Task 3                  13.7       $7,862.50
  15                  Task 4: Analyze Institution Decision as to Service
  16                  Attorney                    Rate        Hours         Fee
          H S Batts (Partner)                  $625/hour        1.5         937.50
  17                  Fee Request for Task 4                    1.5         937.50
  18                         Task 5: Service Discovery in London
                      Attorney                    Rate        Hours         Fee
  19      H S Batts (Partner)                  $625/hour      23.6     $14,750.00
  20      C S Ponder (Special Counsel)         $450/hour      17.6       $7,920.00
                      Fee Request for Task 5                  41.2     $22,670.00
  21
                   Task 6: Work on Post-Institution Opening Service Brief
  22                  Attorney                    Rate        Hours         Fee
  23      H S Batts (Partner)                  $625/hour        1.9      $1,187.50
          C S Ponder (Special Counsel)         $450/hour      19.9       $8,955.00
  24                  Fee Request for Task 6                  21.8     $10,142.50
  25                 Task 7: Work on Post-Institution Reply Service Brief
                      Attorney                    Rate        Hours         Fee
  26      H S Batts (Partner)                  $625/hour        5.9      $3,687.50
  27      C S Ponder (Special Counsel)         $450/hour      18.3       $8,235.00
                      Fee Request for Task 7                  24.2     $11,922.50
  28

                                             -1-            Case No. 2:16-CV-06554 JAK (SKx)
                                              ATTACHMENT 1 TO MOTION FOR ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 30 of 32 Page ID #:542




   1                                       Table 1
                    Task 8: Work on Service Issues for Reply ISO Petition
   2
                      Attorney                   Rate        Hours         Fee
   3      C S Ponder (Special Counsel)         $450/hour       4       $1,800.00
   4                  Fee Request for Task 8                   4        $1,800.00
                          Task 9: Prepare for Arguing Service Issues
   5                  Attorney                   Rate        Hours         Fee
   6      C S Ponder (Special Counsel)         $450/hour      19.8         $8,910
                      Fee Request for Task 9                  19.8         $8,910
   7                            Task 10: Argue Service Issues
   8                  Attorney                   Rate        Hours         Fee
          C S Ponder (Special Counsel)         $450/hour       7       $3,150.00
   9
                      Fee Request for Task 10                  7        $3,150.00
  10                      Task 11: Briefing Service Issue on Appeal
                      Attorney                   Rate        Hours         Fee
  11
          H S Batts (Partner)                  $625/hour       7.3     $4,562.50
  12      C S Ponder (Special Counsel)         $450/hour      63      $28,350.00
  13      J Liang (Associate)                  $450/hour       0.8       $360.00
                      Fee Request for Task 11                 71.1    $33,272.50
  14                Task 12: Preparing for Appellate Argument on Service
  15                  Attorney                   Rate        Hours         Fee
          H S Batts (Partner)                  $625/hour      11.9     $7,437.50
  16      C S Ponder (Special Counsel)         $450/hour      13.3     $5,985.00
  17                  Fee Request for Task 12                 25.2    $13,422.50
                           Task 13: Appellate Argument on Service
  18
                      Attorney                   Rate        Hours         Fee
  19      H S Batts (Partner)                  $625/hour       5.5     $3,437.50
                      Fee Request for Task 13                  5.5      $3,437.50
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                             -2-            Case No. 2:16-CV-06554 JAK (SKx)
                                              ATTACHMENT 1 TO MOTION FOR ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 31 of 32 Page ID #:543




   1
                                     ATTACHMENT 2
   2
                                             Table 2
   3    Attorney   Rate                     Hours by Task                      TOTALS
   4   H S Batts   $625/   01 - Investigate Service Arguments in              Hours:
                                                                       9.4
       (Partner)   hour    the Patent Owner's Prelim. Response                76.7
   5
                           03 - Work on Reply to POPR Service                 Total:
                                                                       9.7
   6                       Arguments                                          $47,937.50
                           04 - Analyze Institution Decision as to
   7                                                                   1.5
                           Service
   8                       05 - Service Discovery in London           23.6
   9                       06 - Work on Post-Institution Opening
                                                                       1.9
                           Service Brief
  10                       07 - Work on Post-Institution Reply
                                                                       5.9
  11                       Service Brief
                           11 - Briefing Service Issue on Appeal       7.3
  12                       12 - Preparing for Appellate Argument
                                                                      11.9
  13                       on Service
                           13 - Appellate Argument on Service          5.5
  14   C S Ponder $450/    01 - Investigate Service Arguments in              Hours:
                                                                        2
  15   (Special   hour     the Patent Owner's Prelim. Response                166.9
       Counsel)            03 - Work on Reply to POPR Service                 Total:
  16                                                                    2
                           Arguments                                          $75,105.00
  17                       05 - Service Discovery in London           17.6
                           06 - Work on Post-Institution Opening
  18                                                                  19.9
                           Service Brief
  19                       07 - Work on Post-Institution Reply
                                                                      18.3
                           Service Brief
  20
                           08 - Work on Service Issues for Reply
                                                                        4
  21                       ISO Petition
  22                       09 - Prepare for Arguing Service Issues    19.8
                           10 - Argue Service Issues                   7
  23                       11 - Briefing Service Issue on Appeal       63
  24                       12 - Preparing for Appellate Argument
                                                                      13.3
                           on Service
  25   J Liang     $450/   01 - Investigate Service Arguments in              Hours:
                                                                       7.4
  26   (Associate) hour    the Patent Owner's Prelim. Response                10.2
                           03 - Work on Reply to POPR Service                 Total:
  27                                                                    2
                           Arguments                                          $4,590.00
  28                       11 - Briefing Service Issue on Appeal       0.8

                                             -1-            Case No. 2:16-CV-06554 JAK (SKx)
                                              ATTACHMENT 2 TO MOTION FOR ATTORNEY FEES
Case 2:16-cv-06554-JAK-SK Document 60 Filed 04/14/20 Page 32 of 32 Page ID #:544




   1   N Coulson   $625/ 02 - Analysis and Advice on UK Service              Hours: 1.4
   2   (Partner)   hour Procedure and Law                             1.4    Total:
                                                                             $875.00
   3   K Unni      $450/ 02 - Analysis and Advice on UK Service              Hours: 11.5
   4   (Associate) hour Procedure and Law                       11.5         Total:
                                                                             $5,175.00
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           -2-             Case No. 2:16-CV-06554 JAK (SKx)
                                             ATTACHMENT 2 TO MOTION FOR ATTORNEY FEES
